Citation Nr: 0726131	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  03-28 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an initial compensable evaluation for 
hepatitis C.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1971 to March 
1975.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).

In a May 2006 decision, the Board remanded this matter for 
further development.  Substantial compliance having been 
completed, the case has been returned to the Board.  


FINDING OF FACT

Hepatitis C is currently manifested by right upper quadrant 
pain, and occasional fatigue, nausea, and decreased appetite.  
Incapacitating episodes are not shown.


CONCLUSION OF LAW

The criteria for a compensable evaluation for hepatitis C 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code (DC) 7354 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

VA advised the veteran of the essential elements of the VCAA 
in an August 2002 letter, which was issued before initial 
consideration of the claim on appeal.  VA informed the 
veteran of the types of evidence needed in a claim for 
service connection.  VA also told him that it would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim, but that he must provide enough 
information so that VA could request any relevant records.  
VA told him that it would obtain any military service 
records, VA medical records, and other medical treatment 
records he told VA about.  The veteran was informed that if 
he had any evidence in his possession pertaining to the 
claim, he should submit it to VA.

This appeal stems from the original grant of service 
connection, in September 2002, and the August 2002 
notification letter did not include any information 
pertaining to the evidence necessary to substantiate a claim 
for a higher rating.  However, the September 2002 rating 
decision itself contained an explanation of the medical 
evidence relied upon for the assignment of the noncompensable 
rating, and the application of the medical findings to the 
relevant legal authority.  The July 2003 statement of the 
case included the text of 38 C.F.R. § 3.159, which delineates 
the respective obligations of the VA and the veteran in 
obtaining evidence pertinent to the claim.  In addition, 
citation to and an explanation of the application of the 
potentially relevant regulations was provided, including 
38 C.F.R. § 4.114, DC 7354, which pertains to rating 
hepatitis C.  Thus, he was aware of exactly what the medical 
evidence needed to show to warrant a higher rating.  He is 
also represented by a veterans' service organization that is 
presumed knowledgeable in these matters, and who assisted him 
in preparing his appeal to the Board.  The claimant has not 
alleged that VA failed to comply with the notice requirements 
of the VCAA.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Instead, he has identified and submitted additional 
evidence in support of his claim.  In March 2006, this claim 
was remanded by the Board, in part, to insure compliance with 
the VCAA.  

Thus, there was no prejudice resulting from the failure to 
provide 38 U.S.C.A. § 5103(a) notice as to the higher rating 
issue prior to the grant of service connection and assignment 
of an initial noncompensable rating as the notifications 
contained in the rating decision, the statement of the case, 
and the notification letter have been sufficient to notify 
the veteran of the evidence necessary to substantiate his 
claim, of his and VA's respective obligations to obtain 
specified different types of evidence, and that he should 
provide copies of any relevant evidence in his possession. 
 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see also 
Bernard v. Brown, 4 Vet. App. 384 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The use of 
the statement of the case as part notice is okay in view of 
the subsequent review as evidenced by the supplemental 
statement of the case issued in November 2003. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The August 2002 notice to the veteran did 
not include the last two elements; however, the Board finds 
no prejudice to the veteran.  See Dingess/Hartman, supra.  
The veteran is appealing the degree of disability, 
demonstrating that he has actual knowledge of this element.  
As to the effective date, the veteran was awarded the 
earliest effective date possible for his claim; therefore, 
that issue is moot.  See 38 U.S.C.A. § 5110(a) (West 2002) 
(effective date of original claim shall not be earlier than 
date of claim).  As there will be no further increase as a 
result of this decision, further information about effective 
dates is not needed.  Furthermore, subsequent to the August 
2002 notification letter, the veteran was given notice as to 
degrees of disability and effective dates in a May 2006 
notification letter.   

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record VA treatment records, 
private medical records, and service medical records.  VA 
examinations were provided in connection with this claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Analysis

The veteran asserts that his service-connected hepatitis C is 
worse than currently evaluated.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, in cases such as this, 
involving the assignment of an initial rating following an 
initial award of service connection for hepatitis C, VA must 
address all evidence that was of record from the date of the 
filing of the claim on which service connection was granted 
(or from other applicable effective date).  Fenderson v. 
West, 12 Vet. App. 119, 126-127 (1999).  Accordingly, 
separate ratings may be assigned (at the time of the initial 
rating) for separate periods of time based on the facts 
found.  Id.  This practice is known as "staged" ratings.  

Nonsymptomatic hepatitis C (or non-A, non-B hepatitis) is 
assigned a noncompensable evaluation.  38 C.F.R. § 4.114, 
DC 7354 (2006).  A 10 percent evaluation is warranted for 
hepatitis C with intermittent fatigue, malaise, and anorexia, 
or; incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.  Id.  

For purposes of evaluating conditions under DC 7354, an 
"incapacitating episode" means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the evidence, the Board finds that 
the preponderance of the evidence is against a finding that 
the veteran warrants a compensable evaluation for 
hepatitis C.  The competent medical evidence of record does 
not support a finding that the veteran has the requisite 
symptoms to warrant a higher evaluation.  

An August 2002 VA examination shows a diagnosis of hepatitis 
C (originally diagnosed in 1988) with normal liver function 
tests in November 2001.  The examiner noted that in that 
regard the veteran was asymptomatic, and that his liver 
status was stable and had required no therapy.    

Numerous private medical records dated from 2001 to 2006, 
reveal complaints of right upper quadrant pain.  In June 2002 
the veteran underwent a CT scan of his abdomen.  No acute 
active upper abdominal pathology was identified.  In a March 
2004 letter, the veteran's private orthopedic surgeon stated 
that the veteran was first seen by him in August 2003 with 
complaints of upper right quadrant pain over the last six 
years.  The letter further explains that the veteran had 
laparoscopic surgery that same month, and that the veteran, 
in March 2004, still had upper right quadrant pain which, due 
to the nature of the illness, will increase in severity over 
time. 

Additionally, an August 2002 report from the veteran's family 
physician indicated that the veteran's hepatitis C was stable 
with no current symptoms, except mild fatigue, and chest pain 
which was questionably related.  Private medical records 
dated in April 2006, show that the veteran reported having 
nausea and decreased appetite.  At that time, the veteran's 
right upper quadrant pain was slightly worse than his last 
visit, and he had no vomiting, chest pain, shortness of 
breath or bleeding.  

In a June 2006 letter from the veteran, he stated that he 
experienced nausea, loss of appetite, lower energy level, 
right quadrant pain, and mental stress as a result of his 
having hepatitis C.

The veteran's most recent VA examination, from March 2007, 
shows that at that time he reported frequent pain and nausea, 
but no fatigue or other symptoms of hepatitis.  The examiner 
noted that the veteran was taking Hydrocodone for the pain in 
his leg and right upper quadrant, which helped significantly.  
The diagnosis was hepatitis C.  

While the record shows that the veteran has reported having 
fatigue and a decreased appetite in the past, the 
preponderance of the evidence is against a finding that the 
veteran has intermittent fatigue, malaise, and anorexia to 
the extent required for a compensable evaluation.  The Board 
is cognizant that it is not expected that all cases will show 
all the findings specified by the rating schedule; however, 
the Board finds that the preponderance of the evidence shows 
that the veteran's disability picture, in this regard, more 
nearly approximates the criteria for a noncompensable rating.  
See 38 C.F.R. §§ 4.7, 4.21, 4.114 DC 7354.  

The Board also finds that the evidence does not show that the 
veteran had the requisite number of incapacitating episodes 
needed for a compensable evaluation during any 12-month 
interval during the relevant period.  The evidence does show 
that the veteran has reported some of the symptoms of 
hepatitis C which VA associates with causing incapacitating 
episodes, such as fatigue and right upper quadrant pain; 
however, the evidence does not show that these symptoms were 
severe enough to require bed rest and treatment by a 
physician, as is required under DC 7354.  See 38 C.F.R. 
§ 4.114, DC 7354, Note 2.   

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants a 
compensable evaluation, the Board finds that the 
preponderance of the evidence does not support his 
contentions, for all the reasons stated above.  The Board is 
responsible for weighing all of the evidence and finds that 
the preponderance of the evidence is against an initial 
compensable evaluation for hepatitis C, and there is no doubt 
to be resolved.  Gilbert, 1 Vet. App. at 55.  In view of the 
denial of entitlement to an increased evaluation, the Board 
finds no basis upon which to predicate assignment of 
"staged" ratings pursuant to Fenderson, supra.

The Board notes it does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2006) is in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

Thus, with this in mind, the Board finds that the veteran's 
service-connected disability is not exceptional or unusual 
such as to preclude the use of the regular rating criteria. 


ORDER

Entitlement to an initial compensable evaluation for 
hepatitis C is denied.



____________________________________________
T. L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


